Title: To James Madison from James Monroe, 3 September 1823
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Sepr 3. 1823.
        
        It is painful for me to pass you, but some private concerns, & particularly the expectation of meeting Mr. Goodwyn, with whom I am in negotiation for the sale of my land, and who was expected there the day before yesterday hurries me on. We will indemnify ourselves on our return, in abt. a fortnight. I do not think it probable, that I shall sell, but I wish to be there as soon as in my power.
        Our last intelligence, respecting Spain, was from Gibraltar, in a letter from Mr. Rodney. He intended to remain there, untill the frigate took Mr. Nelson into Cadiz, & returnd for him. He spoke in very desponding terms, of the affairs of Spn. but in such as absolutely abandond all hope.
        Will you be so kind as to examine the papers sent by Mrs. Madison, relating to the claim of Governor Tompkins. We will confer on the subject when we meet. Your friend
        
          James Monroe
        
      